



Exhibit 10.18.2
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT



This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of December 30, 2016, by and between CVR GP, LLC, a Delaware limited
liability company (the “Company”) and Mark A. Pytosh (the “Executive”).


The Company and the Executive are parties to an Employment Agreement dated as of
April 16, 2014, as amended December 19, 2014 (the “Employment Agreement”). The
parties hereto desire to amend the Employment Agreement as provided herein.
    
1.Term. Section 1.1 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
“The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, in each case pursuant to this Employment Agreement, for
a period commencing on May 5, 2014 (the “Commencement Date”) and ending on the
earlier of (i) December 31, 2017 and (ii) the termination or resignation of the
Executive’s employment in accordance with Section 3 hereof (the “Term”).”
2.Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement.


3.Cross References. References in the Agreement to “Agreement”, “hereof”,
“herein”, and words of similar import are deemed to be a reference to the
Agreement as amended by this Amendment.


4.Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.    




[signature page follows]







--------------------------------------------------------------------------------








The parties have executed this Amendment as of the date first written above.


 
CVR GP, LLC
 /s/ Mark A. Pytosh    
Mark A. Pytosh
By: /s/ John J. Lipinski    
Name: John J. Lipinski
Title: Executive Chairman







[Signature Page for Second Amendment to Employment Agreement]